Case 1:19-cr-00286-AMD Document 24 Filed 09/27/19 Page 1 of 1 PagelD #: 149

GREENBERG TRIAL LAWYERS
ATTORNEYS AT LAW 53 WEST JACKSON BOULEVARD, SUITE 1260
CHICAGO, ILLINOIS 60604
(312) 879-9500
Fax: (312) 650-8244
Steve@GreenbergCD.com

September 27, 2019

Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: United States v. Robert Kelly, 19-286 (S-1)(AMD)

Dear Judge Donnelly:

We are respectfully requesting that the hearing presently scheduled for October 2,
2019 be adjourned and reset from 11 AM to 1 PM. The government has no objection to
this request.

Thank you for your consideration.

Respectfully submitted,

Steven A. Greenberg
